Exhibit 10.2
 
SEVERANCE AGREEMENT AND GENERAL RELEASE


This SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made among
(i) Norman Klein (“Employee”), an Arizona resident, (ii) CELLULAR BIOMEDICINE
GROUP, INC., a Delaware corporation (the “Parent”), and (iii) EASTBRIDGE
INVESTMENT CORP., a Delaware corporation wholly owned by the Parent (the
“Company”). Employee, Parent and the Company are referred to collectively as the
“Parties” and individually as a “Party.”


RECITALS


WHEREAS, Employee and the Company entered into an Employment Agreement (the
“Employment Agreement”), effective as of February 6, 2013;


WHEREAS, the Company wishes to terminate Employee’s employment with the Company
based on business reasons unrelated to Employee’s performance, effective as of
July 31, 2014 (the “Termination Date”);


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee’s employment with the Company or the Parent and any other
potential disputes between the Parties; and


WHEREAS, in order to accomplish these ends, the Parties are willing to enter
into this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.           Separation and Effective Date.  Subject to the terms of this
Agreement, Company hereby terminates Employee’s employment with the
Company.  Pursuant to such termination, the Employment Agreement will terminate,
Employee’s employment with the Company will end, and his positions as Director,
Chief Financial Officer, Chief Operating Officer and Investor Relations Officer
of the Company will terminate on and as of the Termination Date.  This Agreement
shall become effective (the “Effective Date”) on the eighth day after Employee’s
execution of this Agreement, provided that employee has not revoked Employee’s
acceptance pursuant to Section 8(h) below.


2.           Severance Payments.


(a)           Subsequent to the Termination Date, and on the express condition
that Employee has not revoked this Agreement, the Parent shall cause the Company
to provide Employee with the severance payments (the “Severance Payments”) in
accordance with the schedule attached hereto as Annex I, due and payable within
thirty (30) days following the date of termination.  Such amounts shall
constitute complete and full payment of any and all amounts due under the
Employment Agreement, including salary and bonus amounts that have been earned
by the Executive but have not yet been paid as of the Termination Date.
 
(b)           The Company shall issue an IRS Form W-2 to Employee reflecting the
Severance Payments made pursuant to this Section 2.  For purposes of clarity,
the Company shall withhold amounts for payment of taxes as required by local,
state and federal law. Employee shall be solely responsible for payment of taxes
as required by local, state and federal law.  If a claim is made against the
Company for any tax or withholding in connection with or arising out of the
Severance Payments pursuant to Section 2, Employee shall pay any such claim
within thirty (30) days of being notified by the Company and agrees to indemnify
the Company and hold it harmless against such claims, including but not limited
to any taxes, attorneys’ fees, penalties or interest, which are or become due
from the Company.


(c)           Parent shall pay to the Employee a lump sum amount equivalent to
the cost of maintaining continuous medical and dental coverage for the Employee
for a period of two (2) years from the Termination Date under Parent’s current
medical plan . The current payment for Employee under the Parent’s current
medical plan is approximately $175 per month, for an aggregate amount of $4,200
(the “Medical Payments”).  The Medical Payment shall due and payable within
thirty (30) days following the Termination Date subject to the conditions set
forth in Section 2(a) above.


(d)           Employee understands and agrees that he would not receive the
monies and/or benefits specified in this Section 2, except for Employee’s
execution of this Agreement and General Release and the fulfillment of the
promises contained herein.


3.             Resignation of Directorship.  Employee shall voluntarily resign
from any director position in the Company or the Parent, within five (5) days
following the Effective Date.


 
1

--------------------------------------------------------------------------------

 
4.           General Release.


(a)           Subject to the exclusions contained in Section 14 to this
Agreement, Employee, for himself and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly and intentionally
releases and discharges the Parent, the Company and their predecessors,
successors, parents, subsidiaries, affiliates, and assigns and each of their
respective officers, directors, principals, shareholders, agents, attorneys,
board members, and employees from any and all claims, actions, liabilities,
demands, rights, damages, costs, expenses, and attorneys’ fees (including but
not limited to any claim of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees), of every kind and description from the beginning of time
through the Effective Date (the “Released Claims”).


(b)           The Released Claims, except as excluded by Section 14 of this
Agreement, include but are not limited to those which arise out of, relate to,
or are based upon: (i) Employee’s employment with the Company or the termination
thereof; (ii) statements, acts, or omissions by the Parties whether in their
individual or representative capacities; (iii) express or implied agreements
between the Parties (except as provided herein) and claims under any severance
plan; (iv) any stock or stock option grant, agreement, or plan; (v) all federal,
state, and municipal statutes, ordinances, and regulations, including, but not
limited to, claims of discrimination based on race, national origin, sex,
disability, whistleblower status, public policy, or any other characteristic of
Employee under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as
amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; and (vii) any
claim which was or could have been raised by Employee, including any claim that
this Agreement was fraudulently induced.


(c)           Subject to the exclusions contained in Section 14 to this
Agreement, each of the Parent and the Company and their respective affiliates,
successors, subrogees, assigns, agents, officers, directors, employees,
associates, attorneys, and representatives (collectively, the “Parent
Releasors”), voluntarily, knowingly and intentionally releases and discharges
the Employee and his successors, heirs and assigns from any and all claims,
actions, liabilities, demands, rights, damages, costs, expenses, and attorneys’
fees (including but not limited to any claim of entitlement for attorneys’ fees
under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees), of every kind and description from the
beginning of time through the Effective Date (the “Parent Released Claims”).


(d)           The Parent Released Claims, except as excluded by Section 14 of
this Agreement, include but are not limited to those which arise out of, relate
to, or are based upon: (i) Employee’s employment with the Company or the
termination thereof, including the Employment Agreement; (ii) statements, acts,
or omissions by the Parties whether in their individual or representative
capacities; (iii) express or implied agreements between the Parties (except as
provided herein) and claims under any severance plan; (iv) all federal, state,
and municipal statutes, ordinances, and regulations; and (vi) any claim which
was or could have been raised by Parent and/or Company, including any claim that
this Agreement was fraudulently induced.  Notwithstanding the foregoing, nothing
herein shall release or affect the Parent Releasors’ claims concerning any
alleged act by Employee concerning intentional misrepresentation, willful
misconduct, fraud or embezzlement.


(e)           Employee shall continue to be indemnified for actions taken while
employed by Company and while acting as a Director of the Parent under Company
and/or Parent’s Articles of Incorporation and/or By-Laws, as applicable, as in
effect on the Termination Date, and Employee shall continue to be covered by
Parent’s directors and officers liability insurance policy as in effect as of
the Termination Date for Employee acts prior to and through the Termination
Date.


5.           Non-Competition; Non-Solicitation; Anti-Raiding.  Without the prior
written approval of the President or Chief Executive Officer of the Parent,
Employee shall not, directly or indirectly, commencing upon the date hereof and
terminating upon the date he receives the final Severance Payment, anywhere in
the world:


(a)            Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person’s or entity’s attempt to
compete with the Company or Parent or any of their Affiliates (as defined
below), in any business carried on by the Company or Parent or any of their
Affiliates during the period in which Employee was an employee of the Company,
any suppliers, independent contractors, vendors, or other business associates of
the Company or Parent or any of their Affiliates that were existing or
identified prospective suppliers, independent contractors, vendors, or business
associates during such period, or (ii) otherwise interfere in any way in the
relationships between the Company or any of its Affiliates and their suppliers,
independent contractors, vendors, and business associates. “Affiliates” shall
mean any entity controlled by or under common control with Employer or any joint
venture, partnership or other similar entity to which the Company is a party.  


(b)       Solicit, offer employment to, otherwise attempt to hire, or assist in
the hiring of any employee or officer of the Company or the Parent or any of
their Affiliates; (ii) encourage, induce, assist or assist others in inducing
any such person to terminate his or her employment with the Company or the
Parent or any of their Affiliates; or (iii) in any way interfere with the
relationship between the Company or the Parent and any of their Affiliates and
their employees.


(c)           Notwithstanding anything contained herein or in the Employment
Agreement, including Sections 10 through 13 inclusive of the Employment
Agreement, to the contrary, following the Termination Date Employee shall be
authorized and not be precluded from engaging in or replicating the business
model of the Company whether individually or through another entity, provided
that, at no time will Employee, without the prior written consent of the Parent,
contact, solicit, engage or be engaged by prior or existing clients of the
Company.


6.         Unknown Facts.  This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected.  Employee hereby acknowledges
that he may hereafter discover facts different from, or in addition to, those
which he now knows or believes to be true with respect to this Agreement, and he
agrees that this Agreement and the release contained herein shall be and remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.


 
2

--------------------------------------------------------------------------------

 
7.         No Admission of Liability.  The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.


8.         Warranties.  Employee warrants and represents as follows:


a.         He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.


b.         He voluntarily executes this Agreement after having been advised to
consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Company or the
Parent including, without limitation, the officers, directors, board members,
committee members, employees, agents, and attorneys for the Company or the
Parent.


c.         To the best of his knowledge, there is no lawsuit, charge, or
proceeding against the Company or the Parent or any of their officers,
directors, board members, committee members, employees, or agents arising out of
or otherwise connected with any of the matters herein released.


d.           The Company is not now, nor has it been in the past, in breach of
the Employment Agreement.


e.         Prior to Employee’s execution of this Agreement, he has not used or
disclosed any information in a manner that would be a violation of Sections 9 or
10 set forth below if such use or disclosure were to be made after the execution
of this Agreement.


f.          He has full and complete legal capacity to enter into this
Agreement.


g.         He has had at least twenty-one (21) days in which to consider the
terms of this Agreement.  In the event that Employee executes this Agreement in
less time, it is with the full understanding that he had the full twenty-one
(21) days if he so desired and that he was not pressured by the Company or any
of its representatives or agents to take less time to consider the
Agreement.  In such event, Employee expressly intends such execution to be a
waiver of any right he had to review the Agreement for a full twenty-one (21)
days.


h.         He understands that this Agreement waives any claim he may have under
the Age Discrimination in Employment Act.  Employee may revoke this Agreement
for up to seven days following its execution, and this Agreement shall not
become enforceable and effective until seven days after such execution.  If
Employee chooses to revoke this Agreement, he must provide written notice to
Sarah Williams, Esq., Ellenoff Grossman & Schole LLP, 1345 Avenue of the
Americas, 11th Floor, New York, New York 10105 by hand delivery and by facsimile
(212) 370-7889) within seven calendar days of Employee’s execution of this
Agreement.  If Employee does not revoke within the seven-day period, the right
to revoke is lost.


i.          He admits, acknowledges, and agrees that, as of the Termination
Date, other than as provided herein, he is not entitled to any additional
payments, severance, options, benefits or reimbursement under Sections 5 and 6
of the Employment Agreement, and that the payments and considerations contained
herein are good and sufficient consideration for this Agreement.  He admits,
acknowledges, and agrees that, other than the payments set forth in Section 2
hereof, he has been fully and finally paid or provided all wages, compensation,
vacation, expenses (including, but not limited to, relocation and travel
expenses), bonuses, stock, stock options, or other benefits from the Company
which are or could be due to Employee from the Company up through the date of
this Agreement.


            j.          He has not taken any action or made any statement
materially adverse to the Company’s interests prior to signing this Agreement.


9.           Confidential Information.  Except as herein provided, all
discussions regarding this Agreement, including, but not limited to, the amount
of consideration, offers, counteroffers or other terms or conditions of the
negotiations, shall be kept confidential by Employee from all persons and
entities other than the Parties to this Agreement, members of Employee’s
immediate family, and his legal and financial advisors.  Employee may disclose
the amount received in consideration of the Agreement only if necessary (i) for
the limited purpose of making disclosures required by law to agents of the
local, state, or federal governments; (ii) for the purpose of enforcing any term
of this Agreement; (iii) if the Parent or Company has otherwise provided
written, public disclosure of the terms and conditions of the Agreement; or
(iv) in response to compulsory process, and only then after giving the Company
ten days advance notice of the compulsory process and affording the Company the
opportunity to obtain any necessary or appropriate protective
orders.  Otherwise, in response to inquiries about this matter, Employee shall
state, “My employment with the Company has ended,” and nothing more.  Employee
hereby expressly acknowledges that any breach of this Section 9 shall result in
a claim for injunctive relief, damages and/or criminal sanctions and penalties
against Employee by the Company, and possibly others.


10.           Non-Disparagement.  Employee agrees that, as of and after the
Termination Date, he will not make to any person any statement that disparages
the Company or the Parent or reflects negatively on the Company or the Parent,
including, but not limited to, statements regarding the Company’s or the
Parent’s financial condition, employment practices, or their officers,
directors, board members, employees, affiliates, attorneys, customers, or
vendors.  Similarly, the Company and the Parent, as of and after the Termination
Date, shall not make any statement that disparages Employee or reflects
negatively on him.


11.           Return of Company Property and Information.  Employee represents
and warrants that, as of the date of this Agreement, he has delivered or caused
to be delivered to Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas,
11th Floor, New York, NY 10105, via Federal Express or other registered express
mail, the stock certificates set forth on Annex II, all of which are in the name
of the Company.  Additionally, Employee represents and warrants that as of the
date of this Agreement, he has returned any and all property, documents, and
files, including any documents (in any recorded media, such as papers, computer
disks, copies, photographs, maps, transparencies, and microfiche) that relate in
any way to the Company or the Parent or their businesses whether or not
developed, produced, or conceived, in whole or in part, by Employee during the
term of his employment with the Company.  Employee agrees that, to the extent
that he possesses any files, data, or information relating in any way to the
Company or the Parent or their businesses on any personal computer, he will
delete those files, data, or information (and will retain no copies in any
form).  Employee also will return any Company or Parent bank account access
information and all other Company or Parent property in any form within thirty
(30) days following the Termination Date, except for the Company’s office
furniture, which will be donated to charity prior to the date the Employee
executes this Agreement.  On or after the Termination Date, Employee shall have
no right to enter the Company’s or Parent’s offices, wherever located, for any
purpose, absent the advanced written consent of the Company.  Employee hereby
expressly acknowledges that the foregoing steps are necessary to protect the
Company’s and the Parent’s proprietary interests in its trade secrets,
confidential information, and copyrights, and that Employee is not entitled to
use, disclose, or otherwise benefit from the Company’s or the Parent’s
proprietary interests.  Employee understands that any breach of this Section 10
will also constitute a misappropriation of the Company’s or Parent’s proprietary
rights, and may constitute a theft of the Company’s or the Parent’s trade
secrets under applicable local, state, and federal statutes, and will result in
a claim for injunctive relief, damages, and/or criminal sanctions and penalties
against Employee by the Company or the Parent, and possibly others, as the case
may be.


 
3

--------------------------------------------------------------------------------

 
12.           Severability.  If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof.  In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to affect the intent of the Parties to the
fullest extent permitted by applicable law.  Any claim by Employee against the
Company or the Parent shall not constitute a defense to enforcement by the
Company or the Parent.


13.       Assignment.  The rights and obligations under this Agreement shall be
binding upon, and inure to the benefit of, the heirs, executors, successors and
assigns of
Employee and the Company or the Parent. Neither party may assign their rights or
obligations under this Agreement without the reasonable written consent of the
other party.


14.       Enforcement.  The releases contained herein do not release any claims
for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement. In the event that Employee must engage legal counsel
and/or take legal action to enforce the terms of this Agreement and the Employee
prevails in his allegations that the Company or the Parent has not performed its
obligations pursuant to the terms of this Agreement, Employee shall be entitled
to recover from the Company or the Parent, as the case may be, all associated
costs and expenses, including, without limitation, reasonable attorneys’ fees.


15.       Entire Agreement.  This Agreement, and the surviving provisions of the
Employment Agreements, constitutes the entire agreement between the Parties with
respect to the subject matter contained herein.  This Agreement supersedes any
and all prior oral or written promises or agreements between the Parties, except
as otherwise provided herein.  Employee acknowledges that he has not relied on
any promise, representation, or statement other than those set forth in this
Agreement.  This Agreement cannot be modified except in writing signed by all
Parties.


16.       Venue and Applicable Law.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law provisions.  Venue and jurisdiction shall be in the
federal or state courts in New York, New York.


17.       Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute a single instrument.


18.           IRC Section 409A.


a.           It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code.  To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Employee the economic benefits
described herein in a manner that does not result in such tax being imposed.


b.           In the event that a payment or benefit payable under this Agreement
is subject to the additional tax imposed by Section 409A of the Code, the
Company shall (at Employee’s option) pay directly, or reimburse Employee for
such additional tax and any interest and penalty related thereto (the “409A
Amounts”) within 10 days of Employee’s submission to the Company of the taxing
authority’s determination of amounts due (which determination must be submitted
by Employee to the Company within 30 days of receipt by Employee), and in the
case of Employee’s payment, evidence of such payment.  At the same time as the
Company’s payment or reimbursement, the Company shall pay Employee a gross-up
amount to cover income, excise, and other applicable taxes on the 409A Amounts
and on the gross-up amount (before this further gross-up).  For purposes of
calculating the gross-up amounts for taxes, the Employee shall be deemed to be
taxed at the highest marginal rate under all applicable local, state, federal,
and foreign tax laws for which the payment is made.


EMPLOYEE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGEEMENT AND GENERAL RELEASE. EMPLOYEE IS ALSO ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.


EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWNG THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
THE COMPANY, C/O SARAH WILLIAMS, ESQ., ELLENOFF GROSSMAN & SCHOLE LLP, 1345
AVENUE OF THE AMERICAS, 11TH FLOOR, NEW YORK, NEW YORK 10105, AND STATE, “I
HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.”  THE
REVOCATION MUST BE MAILED TO MS. WILLIAMS AND POSTMARKED WITHIN SEVEN (7)
CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGEREMENT AND GENERAL RELEASE.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASEES AS DETAILED HEREIN.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have voluntarily executed this Agreement on the
dates written below.
 

 
EMPLOYEE:
                     
/s/ Norm Klein
         
Name: Norm Klein
   
Date: July 31, 2014
   
 
   
 
   
THE COMPANY:
                     
EASTBRIDGE INVESTMENT CORP.
                    By: /s/ Norm Klein          
Name: Norm Klein
    Date: July 31, 2014    
Title:   CFO
                     
THE PARENT:
                     
CELLULAR BIOMEDICINE GROUP, INC.
                    By: /s/ Tony Liu          
Name: Tony Liu
   
Date: July 31, 2014
   
Title:   CFO
       

 
 
5

--------------------------------------------------------------------------------

 
 
 
Annex I


$360,000 (two times of Employee’s Base Compensation as defined in the Employment
Agreement)
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Annex II


[attached hereto]
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 

         
Annex II as of July 31, 2014
                       
Total as of
   
Status of
 
Client Name
 
Cert #
   
Shares
   
7/31/2014
   
7/31/2014
                           
LongWen
    0002       1,000,000                     0003       1,000,000              
      0004       1,000,000                     0005       1,000,000            
        0006       1,000,000                                     5,000,000      
1                                    
Wonder International
                               
Education & Investment
    2,547       1,857,130       1,857,130       2  
Group Corp.
                                                                               
                   
Dwarf Technology
    1007       1,000,000                  
Holding, Inc.
    1008       1,000,000                         1009       1,000,000      
3,000,000       1                                                              
       
HuiYu
    0001       1,000,000                         0002       1,000,000          
              0003       1,000,000       3,000,000       1                      
             
JiangLong
    0001       1,000,000                         0002       1,000,000          
              0003       1,000,000       3,000,000       1                      
                                               
Alpha Lujo, Inc.
    1102       1,000,000                      
CJ1-1067
      1,142,350                         1236       800,000       2,942,350      
2                                                                              
                         
Arem Pacific
    5117       1,000,000                  
Corporation
    5167       4,000,000                      
3/31/14
      3,000,000       8,000,000       2  

 
1. Previously delivered to the Parent's accountant, Rivers & Moore, PLLC.

2. Previously delivered to the Parent's attorney,  Ellenoff Grossman and Schole
LLP.
 
8

--------------------------------------------------------------------------------